IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-50673
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

BETTY WORLINE,

                                              Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-95-CR-97-ALL
                       --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Government has filed a motion to dismiss the appeal

filed by federal inmate Betty Worline (# 61623-080).       Worline had

filed a motion in the district court invoking 18 U.S.C.

§ 3582(c)(2), and the district court determined that § 3582(c)(2)

did not afford grounds for the requested relief and construed the

motion as arising under 28 U.S.C. § 2255.

     On appeal, Worline argues that she meets the requirements

for a three-level reduction for acceptance of responsibility and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50673
                                  -2-

a one-level reduction pursuant to U.S.S.G. § 5C1.2 and that the

district court should have reduced her sentence based on the

condition of her health.    Worline waived her right to challenge

her sentence both on direct appeal and in a § 2255 proceeding

except under limited circumstances which are not alleged here.

Furthermore, neither § 3582(c) or § 2255 offers any possibility

of relief for Worline.     See United States v. Gonzalez-Balderas,

105 F.3d 981, 982 (5th Cir. 1997); United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992).

     Accordingly, the Government’s motion to dismiss the appeal

is GRANTED.

     MOTION GRANTED; APPEAL DISMISSED.